Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an Allowance in response to an Advisory Action reply filed 7/7/22 in which claims 2-8 were canceled.
Allowable Subject Matter
Claims 9-10 and 13 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Tooman et al (US 9849618) and Tan et al (WO 2015/183332).  None of the closest prior art references including these teach or suggest, either alone or in combination:  an externally threaded lock nut threadingly engaging the internally threaded bore and disposed adjacent a side of the valve pin nut opposite the valve pin; or the electric actuator is mounted on a support attached to the manifold, and further comprises an anti-rotation plate disposed between a bottom of the support and the electric actuator and releasably attached to the bottom of the support, the anti-rotation plate having an aperture for passage of the valve pin, the aperture having a shape configured to engage a section of the valve pin having a non-circular profile to prevent rotation of the pin around the longitudinal axis of the nozzle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743